Title: George Frederick Augustus Hauto to Thomas Jefferson, 7 March 1814
From: Hauto, George Frederick Augustus
To: Jefferson, Thomas


          SirGermantown March 7th 1814 near Philada 
          I must plead, the high Idea, I entertain of you, as a Philosopher, and as a Patron to every Invention, which promisses to be usefull to our Contry, as an excuse for the liberty I take of adressing you, and of submitting to your examination the enclosed Engraving & Description of the Hydrostatic Engine—patented to Mr Long & myself;—begging your protection for the Engine, if you should find it deserving of it.
          The Engine, we errected in this Village, for Mr Bayly—has been  in operation for more than five months—and has been examined by Judge Cooper Professor at Dickinson College, Genl Swift, of the Engineer Corps—Mr Large Steam Engineer and many other Gentlemen, acquainted with the Subject—
          I shall be happy to send you a Model of the Engine, if you wish it, and give you any Information on the Subject—beg to be favor’d with your opinion on the Engine and have the honor to be with the greatest respect—
          Sir Your most obdt humb ServtGeo Fredk Augs Hauto
        